Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 30, 2014

                                    No. 04-14-00265-CV

                                      John DONOHUE,
                                          Appellant

                                              v.

                                    Martha DONOHUE,
                                         Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CI19573
                       Honorable David A. Canales, Judge Presiding

                                           ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

      No costs are assessed against appellant because he is indigent.

      It is so ORDERED on July 30, 2014.


                                               _____________________________
                                               Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2014.

                                               _____________________________
                                               Keith E. Hottle, Clerk